Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 06/16/21.
3.	Claims 1, 3-20, 22 & 24-39 are under examination.
4.	Claims 1, 12, 22 & 33 are currently amended and claims 2, 21, 23 & 40 are currently canceled as set forth below.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Clint R. Morin (REG. NO. 63, 705) on 09/24/21.
7.	The claims (1-2, 12, 21-23, 33 & 40) have been amended as follow:
1.	(Currently Amended) A method for wireless communication at a user equipment (UE), the method comprising:
predicting a future channel condition for a wireless communication channel between a wireless communication device and the UE, wherein predicting the future channel condition comprises predicting that a beam failure or link failure will occur within a threshold time; 
determining whether to report the future channel condition based on the future channel condition being above or below a threshold channel condition, wherein determining to report the future channel condition further comprise determining to report based on predicting that the beam failure or link failure will occur within the threshold time; and
transmitting an indication of the future channel condition to the wireless communication device based on the determining.
2.	(Cancelled).
12.	(Currently Amended) A method for wireless communication at a base station, the method comprising:
sending an indication of a configuration for predictions of channel conditions to a wireless communication device, wherein the configuration indicates a threshold channel condition for reporting predictions;
receiving an indication of a future channel condition from the wireless communication device based on the configuration, wherein the indication of the future channel condition comprises an indication that a beam failure or link failure will occur within a threshold time; and
communicating with the wireless communication device based on the indication of the future channel condition.
21.	(Cancelled).
22.	(Currently Amended) A user equipment (UE) for wireless communication, the UE comprising:
one or more processors;
a memory in electronic communication with the one or more processors, the memory storing instructions which, when executed by the one or more processors, cause the apparatus to:
, wherein the instructions cause the apparatus to predict the future channel condition by predicting that a beam failure or link failure will occur within a threshold time; 
determine whether to report the future channel condition based on the future channel condition being above or below a threshold channel condition, wherein the instructions cause the apparatus to determine to report the future channel condition by determining to report based on predicting that the beam failure or link failure will occur within the threshold time; and
transmit an indication of the future channel condition to the wireless communication device based on the determining.
23.	(Cancelled).
33.	(Currently Amended) An apparatus for wireless communication, the apparatus comprising:
one or more processors;
a memory in electronic communication with the one or more processors, the memory storing instructions which, when executed by the one or more processors, cause the apparatus to: 
send an indication of a configuration for predictions of channel conditions to a wireless communication device, wherein the configuration indicates a threshold channel condition for reporting predictions;
receive an indication of a future channel condition from a wireless communication device based on the configuration, wherein the indication of the future channel condition comprises an indication that a beam failure or link failure will occur within a threshold time; and
communicate with the wireless communication device based on the indication of the future channel condition.
40.	(Cancelled).

Response to Arguments
8.	Applicant’s amendment and arguments filed on 06/16/21, with respect to claims 1, 3-20, 22 & 24-39 are rejected under 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
9.	Applicant’s amendment filed on 06/16/21, with regards to specification objection (Title) has been fully considered and is persuasive. Therefore, the specification rejection has been withdrawn.
10.	Applicant’s amendment filed on 06/16/21, with regards to claim objection (claims 3, 22-23 & 33) has been fully considered and is persuasive. Therefore, the claim objection has been withdrawn.


Allowable Subject Matter
11.	Claims 1, 3-20, 22 & 24-39 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Islam et al. 2020/0008261 A1 (Title: Beam Sweeping during an On-period of a DRX cycle) (See abstract, Para. 0101, 0113 & 0116).
B.	Zhang et al. 2019/0173740 A1 (Title: control signaling of beam failure detection) (See abstract, Para. 0036, 0042 & 0053).
C.	Li et al. 2006/0165008 A1 (Title: Techniques to manage channel prediction) (See FIG. 3, Para. 0039 & 0045).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469